NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with 
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 17, 2014
                                 Decided May 19, 2014

                                         Before

                           JOEL M. FLAUM, Circuit Judge

                        ANN CLAIRE WILLIAMS, Circuit Judge 

                        DAVID F. HAMILTON, Circuit Judge      

No. 13‐2097

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Eastern District of Wisconsin.

      v.                                          No. 11‐CR‐234

CLEMET LEE EVANS,                                 C. N. Clevert, Jr.,
    Defendant‐Appellant.                          Judge.




                                       O R D E R

        Clemet Evans* pleaded guilty to conspiring to distribute and possess with the
intent to distribute heroin, see 18 U.S.C. § 2; 21 U.S.C. §§ 846, 841(a)(1), and was
sentenced to 120 months’ imprisonment, the statutory minimum term. See 21 U.S.C.



      *
         Although Evans’s first name is identified in the indictment and judgment as
“Clement,” he signs his name “Clemet.” We will use the defendant’s own spelling and
correct the case caption accordingly.
No. 13‐2097                                                                           Page 2

§ 841(b)(1)(A)(i). Evans’s appointed lawyer has concluded that the appeal is frivolous
and seeks to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Evans has not
accepted our invitation to respond to counsel’s motion. See CIR. R. 51(b). Counsel has
submitted a brief that explains the nature of the case and addresses the issues that a
case of this kind might be expected to involve. Because the analysis in the brief appears
to be thorough, we limit our review to the subjects that counsel has discussed. United
States v. Bey, No. 13‐1163, 2014 WL 1389090, at *2 (7th Cir. Apr. 10, 2014); United States v.
Wagner, 103 F.3d 551, 553 (7th Cir. 1996). Counsel informs us that Evans does not wish
to challenge his guilty plea, so counsel properly forgoes discussing the voluntariness of
the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v.
Knox, 287 F.3d 667, 671 (7th Cir. 2002).

        Counsel first considers whether Evans could assert, under Alleyne v. United
States, 133 S. Ct. 2151 (2013), that he should not have received the ten‐year statutory
minimum term because a jury did not find the facts that resulted in that term. The
Supreme Court held in Alleyne that any facts that determine a statutory minimum
sentence must be submitted to a jury, if not admitted by the defendant. See id. at 2155;
United States v. Johnson, No. 13‐3172, 2014 WL 721513 at *1 (7th Cir. Feb. 26, 2014).
Counsel properly concludes, however, that Evans waived his right to a determination
by a trier of fact by admitting in his plea agreement and at his plea colloquy that the
conspiracy involved at least the one kilogram of heroin necessary to trigger the ten‐year
statutory minimum. See 21 U.S.C. § 841(b)(1)(A)(i); United States v. Warneke, 310 F.3d
542, 550 (7th Cir. 2002); United States v. Collins, 272 F.3d 984, 987–88 (7th Cir. 2001).

        Counsel next considers arguing that Evans deserved a sentence below the
statutory minimum because of his assistance to the government. Upon the
government’s motion, 18 U.S.C. § 3553(e) authorizes the district court to impose a
sentence below the statutory minimum to reward a defendant’s substantial assistance.
But the government need not file the motion, and in this case the plea agreement
provided that the government “in its discretion” may recommend a reduction in
sentence if Evans substantially assisted the government in investigating or prosecuting
others. At sentencing the government acknowledged Evans’s “very significant
information” regarding another heroin dealer, but the government pointed out that
Evans’s “cooperation was somewhat diminished by his addiction to crack cocaine,
which would have been fodder for cross examination had [the other dealer] gone to
trial” rather than pleaded guilty. Because Evans cannot make a “substantial threshold
showing” that the government had a bad motive for withholding the motion, it would
be frivolous to argue that the district court plainly erred by declining to lower his
No. 13‐2097                                                                              Page 3

sentence. See United States v. Billings, 546 F.3d 472, 475 (7th Cir. 2008); United States v.
Brodie, 507 F.3d 527, 530 (7th Cir. 2007). 

       Counsel also considers arguing that the district court erred by refusing to order
that Evans’s sentence run concurrently with a prior state sentence for maintaining a
drug house. See U.S.S.G. § 5G1.3. The district court concluded that § 5G1.3 did not
apply, adding, “[T]here is a mandatory minimum term that must be imposed in this
case. And the government has not sought and the Court cannot find any basis for
deviating from the mandatory minimum.” Counsel considers challenging the court’s
apparent belief that the statutory minimum requirement barred it from imposing a
concurrent sentence. See United States v. Hernandez, 620 F.3d 822, 823 (7th Cir. 2010). As
counsel properly explains, however, any such error is immaterial. Evans finished
serving his state sentence before receiving his federal sentence, so there was no state
sentence with which to make his federal sentence concurrent. See U.S.S.G. § 5G1.3;
United States v. Cruz, 595 F.3d 744, 745 (7th Cir. 2010).

       Finally counsel considers whether Evans could argue that the district court erred
by denying him credit for time served for his state offense of maintaining a drug house,
see U.S.S.G. § 5K2.23, or otherwise challenge the reasonableness of his sentence. But
counsel properly concludes that such a challenge would be frivolous. Because Evans
did not receive a reduction for “substantial assistance” and was ineligible for the “safety
valve” given his extensive criminal history, see 18 U.S.C. § 3553(e), (f), the statutory
minimum was the lowest sentence he could receive. See Cruz, 595 F.3d at 746–47
(applying U.S.S.G. § 5K2.23); see also United States v. Spann, 682 F.3d 565, 566–67 (7th Cir.
2012); United States v. Johnson, 580 F.3d 666, 672–74 (7th Cir. 2009); United States v.
Crickon, 240 F.3d 652, 655 (7th Cir. 2001).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.